NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JUN 30 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

JOEL DIAZ-ARANGO,                                No. 13-72544

               Petitioner,                       Agency No. A079-149-303

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Joel Diaz-Arango, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s order denying his application for cancellation of removal. We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s continuous physical presence determination. Serrano Gutierrez v.

Mukasey, 521 F.3d 1114, 1116 (9th Cir. 2008). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Diaz-

Arango’s voluntary return to Mexico interrupted his period of continuous physical

presence, where Diaz-Arango does not dispute that he signed a voluntary return

form that stated that was giving up the right to a hearing before an immigration

judge, the record shows that this form was read to him in Spanish, and Diaz-

Arango testified that he relied on an attorney’s advice in accepting voluntary return

to Mexico. See 8 U.S.C. § 1229b(b)(1)(A); Ibarra-Flores v. Gonzales, 439 F.3d
614, 619-20 (9th Cir. 2006) (in order to interrupt the accumulation of continuous

physical presence, the decision to accept voluntary return in lieu of a hearing

before an immigration judge must be knowing and voluntary).

      PETITION FOR REVIEW DENIED.




                                          2                                       13-72544